271 F.2d 499
Edward L. MARTIN, Appellantv.UNITED STATES of America, Appellee.
No. 15152.
United States Court of Appeals District of Columbia Circuit.
Argued September 9, 1959.
Decided October 8, 1959.

Mr. Samuel Bogorad, Washington, D. C., for appellant.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Our review of the case on the merits satisfies us that the appeals as to Counts 1 and 4 are plainly without merit and since the sentences imposed on Counts 1 and 4 are concurrent with those imposed on Counts 9 and 11, we need not reach appellant's claims with respect to the latter.


2
The appeal at government expense was improvidently granted and should now be dismissed as frivolous. It is so ordered.1


3
Appeal dismissed as frivolous.


4
WASHINGTON, Circuit Judge, would affirm rather than dismiss.



Notes:


1
 In view of this action we should note that defense counsel advises us that although privately engaged, he has acted on this appeal without compensation; he has ably presented all aspects of the case for our consideration